Luke, J
1. “Where there is nothing in the evidence to indicate that the killing was not voluntary, ahd where no charge is requested on that subject, involuntary manslaughter is not an issue in the case, and no allusion should be made to it in charging the jury, even though the prisoner’s statement by indirection suggests such a theory.” Jackson v. State, 91 Ga. 272, (3) (18 S. E. 298, 44 Am. St. Rep. 22). Even if such a theory could have been predicated upon the statement of the defendant, it was not error to fail to charge upon the law of involuntary manslaughter, no request having been made for a charge upon this subject.
2. The evidence authorized the conviction of the defendant; and the chajge of the court, when read as a whole, is not subject to the criticism urged against it. Eor no reason assigned was it error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.